Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or l5 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 12, 2009 iBio, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-53125 26-2797813 (Commission File Number) (IRS Employer Identification No.) 9 Innovation Way, Suite 100 Newark, Delaware 19711 (Address of principal executive offices, including zip Code) (302) 355-0650 (Registrants telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01. Changes in Registrants Certifying Accountant. (a) Dismissal of Amper, Politziner & Mattia, LLP Amper, Politziner & Mattia, LLP (Amper) was previously the principal accounting firm for iBio, Inc. (the Company). On October 12, 2009 (the Dismissal Date), Amper was dismissed as the Companys independent registered public accounting firm based upon a decision of the Audit Committee of the Board of Directors of the Company. The audit reports of Amper on the consolidated financial statements of the Company as of and for the years ended June 30, 2009 and 2008, did not contain any adverse opinion or disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope or accounting principles. During the Companys two most recent fiscal years and through the Dismissal Date, there were no disagreements (as defined in Item 304 of Regulation S-K) with Amper on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Amper, would have caused it to make reference in connection with its opinion to the subject matter of the disagreement. During the Companys two most recent fiscal years and through the Dismissal Date, there were no reportable events (as defined in Item 304(a)(1)(v) of Regulation S-K). The Company provided Amper with a copy of this Report prior to its filing with the Securities and Exchange Commission (the SEC) and requested Amper to furnish the Company with a letter addressed to the SEC, stating whether or not it agrees with the statements made above and, if not, stating the respects in which it does not agree. A copy of such letter, dated October 15, 2009, is filed as Exhibit 16.1 to this Report. (b) Engagement of J.H. Cohn LLP Effective October 12, 2009 (the Engagement Date), the Audit Committee of the Companys Board of Directors approved the appointment of J.H. Cohn LLP (the Current Accountants) as the Companys independent registered public accounting firm for the year ending June 30, 2010. During the Companys two most recent fiscal years and through the Engagement Date, neither the Company nor anyone on its behalf consulted the Current Accountants regarding either (1) the application of accounting principles to a specified transaction regarding the Company, either completed or proposed, or the type of audit opinion that might be rendered on the Companys financial statements; or (2) any matter regarding the Company that was either the subject of a disagreement (as defined in Item 304(a)(1)(iv) of Regulation S-K and related instructions to Item 304 of Regulation S-K) or a reportable event (as defined in Item 304(a)(1)(v) of Regulation S-K). Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Letter from Amper, Politziner & Mattia, LLP, dated October 15, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. IBIO, INC. Date: October 15, 2009 By: /s/ Frederick Larcombe Frederick Larcombe Chief Financial Officer
